Citation Nr: 1447641	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-32 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for bronchial asthma.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in October 2012 for further development.

In the October 2012 decision and remand, the Board also remanded the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome of the upper extremities.  In August 2014, the Veteran testified at a Travel Board hearing before another VLJ with regard to that issue exclusively.  Accordingly, the issue of entitlement to service connection for bilateral carpal tunnel syndrome of the upper extremities is addressed in a separate decision issued by that VLJ.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include a March 2008 rating decision, October 2010 VA PFT results, November 2013 VA examination reports, a November 2013 VA examiner's addendum opinion, the August 2014 Travel Board hearing transcript, and VA treatment records from the Tallahassee VA facility dated in November 2008, February 2013, and December 2013.  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, the Board finds the claims must again be remanded for further development.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the October 2012 remand, the Board instructed the AOJ to obtain any and all outstanding VA treatment records, to specifically include recent treatment records from VA facilities in Tallahassee, Lake City, and Gainesville, Florida.  On remand, only four records from the VA facility in Tallahassee, dated in November 2008, February 2013, and December 2013, were associated with the evidentiary record; the record does not indicate that any other VA treatment records were requested.  As noted by the Board in the October 2012 remand, at the September 2011 hearing before the Board, the Veteran testified that he had recently been placed on a new medication for his bronchial asthma, and then was taken off the medication due to a reaction, and that he would be going to a VA facility in Lake City to determine new treatment.  Therefore, the evidence of record indicates there are still outstanding VA treatment records.  See also November 2013 VA respiratory examination report (noting CPRS records as "other records reviewed not included in the Veteran's VA claims file").  On remand, the AOJ should obtain all outstanding VA treatment records from VA facilities in Tallahassee, Gainesville, and Lake City, Florida.

In his February and March 2010 claims for TDIU, the Veteran indicated he is unable to secure or follow any substantially gainful occupation due to his service-connected asthma, migraines, and his carpal tunnel syndrome.  The Board notes that per a separate Board decision, the Veteran's claim of service connection for bilateral carpal tunnel syndrome of the upper extremities has been remanded to the AOJ.  As the Veteran's claim for TDIU is inextricably intertwined with the remanded claim of service connection, as well as with the remanded claim for an increased disability rating for service-connected bronchial asthma, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include all outstanding records from VA facilities in Tallahassee, Gainesville, and Lake City, Florida.  Requests for these treatment records should be in writing, as well as any negative responses received by the AOJ, and all are to be associated with the evidentiary record.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any private treatment related to his bronchial asthma.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records pertinent to the Veteran's claim.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate all of the Veteran's claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



